Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 1 of 8 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9

10    THAMMARITH SOUKTHAVONE,                     Case No. 2:19-cv-00735
11                      Plaintiff,                COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE TELEPHONE
                                                  CONSUMER PROTECTION ACT, 47 U.S.C.
13                                                §227 ET SEQ.
      LOANME, INC.,
14                                                2. VIOLATION OF THE ROSENTHAL FAIR
                        Defendant.                DEBT COLLECTION PRACTICES ACT,
15                                                CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19          NOW comes THAMMARITH SOUKTHAVONE (“Plaintiff”), by and through his
20
     attorneys, WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of LOANME,
21
     INC. (“Defendant”) as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection Act
24

25   (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
27                                     JURISDICTION AND VENUE
28
                                                     1
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 2 of 8 Page ID #:2



 1       2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim pursuant
 4
     to 28 U.S.C. §1367, because it arises out of the common nucleus of operative facts of Plaintiff’s
 5
     federal question claims.
 6

 7       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Central

 8   District of California and a substantial portion of the events or omissions giving rise to the claims

 9   occurred within the Central District of California.
10
                                                    PARTIES
11
         4. Plaintiff is a 36 year-old consumer, residing in Los Angeles County, California, which is
12
     located within the Central District of California.
13
         5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
14

15       6. Defendant is engaged in the business of offering loans and collecting or attempting to

16   collect, directly or indirectly, debts owed or due using the mail and telephone from consumers
17   across the country, including consumers located in the state of California.             Defendant is a
18
     corporation organized under the laws of the state of Nevada with its principal place of business
19
     located at 1900 S. State College Blvd., Suite 300, Anaheim, California 92806.
20
         7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
21

22       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

23   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times

24   relevant to the instant action.
25                                 FACTS SUPPORTING CAUSES OF ACTION
26
         9. Plaintiff obtained a loan from Defendant. Shortly thereafter, Plaintiff experienced financial
27
     hardship and began falling behind on his scheduled payments, thus incurring debt (“subject debt”).
28
                                                          2
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 3 of 8 Page ID #:3



 1       10. Around December of 2018, Plaintiff began receiving calls to his cellular phone, (415) XXX-
 2   6717, from Defendant.
 3
         11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 4
     operator of the cellular phone ending in -6717. Plaintiff is and always has been financially
 5
     responsible for the cellular phone and its services.
 6

 7       12. Defendant has primarily used the phone number (415) 326-8409 when placing calls to

 8   Plaintiff’s cellular phone. Upon belief, Defendant has used additional phone numbers as well.

 9       13. Upon information and belief, the above-referenced phone number ending in -8409 is
10
     regularly utilized by Defendant during its debt collection activities.
11
         14. During answered calls from Defendant, Plaintiff is subjected to a “beep”, then he
12
     experiences a noticeable pause, lasting a handful of seconds in length, and has to repeatedly say
13
     “hello” before a live representative begins to speak.
14

15       15. Upon speaking with Defendant, Plaintiff was informed that Defendant was seeking to

16   collect upon the subject debt.
17       16. Plaintiff explained his inability to address the subject debt and informed Defendant that he
18
     was declaring bankruptcy.
19
         17. After explaining his inability to address the subject debt, Plaintiff demanded that Defendant
20
     stop calling his cellular phone and contact his bankruptcy attorney instead.
21

22       18. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to

23   Plaintiff’s cellular phone.

24       19. Despite Plaintiff’s demands, Defendant continued to relentlessly place phone calls to
25   Plaintiff’s cellular phone up until the filing of this lawsuit.
26
         20. Plaintiff has received not less than 20 phone calls from Defendant since demanding that it
27
     stop contacting him.
28
                                                          3
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 4 of 8 Page ID #:4



 1      21. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding his rights,
 2   resulting in expenses.
 3
        22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
 4
        23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
 5
     limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional
 6

 7   distress, increased risk of personal injury resulting from the distraction caused by the never-ending

 8   calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

 9   phone functionality, decreased battery life on his cellular phone, and diminished space for data
10
     storage on his cellular phone.
11
                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
12
        24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth herein.
13
        25. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
14

15   cellular phone using an automatic telephone dialing system (“ATDS”) without their consent. The

16   TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to
17   store or produce telephone numbers to be called, using a random or sequential number generator;
18
     and to dial such numbers.”
19
        26. Defendant used an ATDS in connection with its communications directed towards
20
     Plaintiff’s cellular phone. During answered calls from Defendant, Plaintiff experienced a “beep”
21

22   followed by a noticeable pause lasting a handful of seconds in length, and had to repeatedly say

23   “hello” prior to being connected with a live representative, which is instructive that an ATDS was

24   being utilized to generate the calls. Moreover, the nature and frequency of Defendant’s contacts
25   points to the involvement of an ATDS.
26

27

28
                                                        4
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 5 of 8 Page ID #:5



 1       27. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular phone
 2   using an ATDS without his consent. Any consent Plaintiff may have given to Defendant by virtue
 3
     of incurring the subject debt was explicitly revoked by his demands that it cease contacting him.
 4
         28. The calls placed by Defendant to Plaintiff were regarding business transactions and not for
 5
     emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).
 6

 7       29. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for

 8   at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

 9   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
10
     entitled to under 47 U.S.C. § 227(b)(3)(C).
11
         WHEREFORE, Plaintiff, THAMMARITH SOUKTHAVONE, respectfully requests that this
12
     Honorable Court enter judgment in his favor as follows:
13
         a. Declaring that the practices complained of herein are unlawful and violate the
14
            aforementioned statutes and regulations;
15
         b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
16          to 47 U.S.C. §§ 227(b)(3)(B)&(C);
17       c. Awarding Plaintiff costs and reasonable attorney fees;
18
         d. Enjoining Defendant from further contacting Plaintiff; and
19
         e. Awarding any other relief as this Honorable Court deems just and appropriate.
20

21         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
22
         30. Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth herein.
23

24       31. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

25       32. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)

26   and (f).
27
         33. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
28
                                                        5
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 6 of 8 Page ID #:6



 1          a. Violations of RFDCPA § 1788.17
 2      34. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 3
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
 4
     comply with the provisions of Section 1692b to 1692j [of the Fair Debt Collection Practices Act
 5
     (“FDCPA”)], inclusive of, and shall be subject to the remedies in Section 1692k of, Title 15 of the
 6

 7   United States Code.”

 8                       i. Violations of the FDCPA §1692c and §1692d

 9      35. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(2), prohibits a debt collector from
10
     “communicat[ing] with a consumer in connection with the collection of a debt if the debt collector
11
     knows the consumer is represented by an attorney…”
12
        36. Defendant violated c(a)(2) when it placed over 20 calls to Plaintiff’s cellular phone after it
13
     knew that Plaintiff was represented by an attorney.
14

15      37. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

16   any conduct the natural consequence of which is to harass, oppress, or abuse any person in
17   connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring
18
     or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
19
     abuse, or harass any person at the called number.”
20
        38. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called Plaintiff after being
21

22   notified to stop. This behavior of systematically calling Plaintiff’s phone on a systematic basis in

23   spite of his demands was harassing and abusive. The frequency and nature of the calls shows that

24   Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.
25      39. Defendant was notified by Plaintiff that its calls were not welcomed, especially since
26
     Plaintiff was filing for bankruptcy. As such, Defendant knew that its conduct was inconvenient
27
     and harassing to Plaintiff.
28
                                                        6
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 7 of 8 Page ID #:7



 1                            ii. Violations of the FDCPA § 1692e
 2      40. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 3
     deceptive, or misleading representation or means in connection with the collection of any debt.”
 4
        41. In addition, this section enumerates specific violations, such as:
 5
                “The use of any false representation or deceptive means to collect or attempt to
 6              collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
                §1692e(10).
 7

 8      42. Furthermore, Defendant violated §1692e and e(10) when it used deceptive means to collect

 9   and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop

10   contacting him, Defendant continued to contact Plaintiff. Instead of putting an end to this harassing
11   behavior, Defendant placed repeated calls to Plaintiff’s cellular phone in a deceptive attempt to
12
     force Plaintiff to answer its calls and ultimately make a payment. Through its conduct, Defendant
13
     misleadingly represented to Plaintiff that it had the legal ability to contact him after he explained
14
     that he could not pay.
15

16                            iii. Violations of FDCPA § 1692f

17      43. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or

18   unconscionable means to collect or attempt to collect any debt.”
19
        44. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
20
     debt by repeatedly calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff into
21
     payment by placing voluminous phone calls without his permission is unfair and unconscionable
22
     behavior. These means employed by Defendant only served to worry and confuse Plaintiff.
23

24      45. Defendant willfully and knowingly violated the RFDCPA. Defendant was aware that

25   Plaintiff was represented by an attorney regarding the subject debt, but yet continued to bombard
26   Plaintiff with collection notices, demanding payment for the subject debt. Moreover, Defendant
27
     continued to call Plaintiff’s cellular phone after Plaintiff specifically asked it to stop contacting
28
                                                        7
Case 2:19-cv-00735-CJC-AFM Document 1 Filed 01/31/19 Page 8 of 8 Page ID #:8



 1   him. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
 2   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
 3
     Code § 1788.30(b).
 4
        46. As plead in paragraphs 21 through 23, Plaintiff has been harmed and suffered damages as
 5
     a result of Defendant’s illegal actions.
 6

 7           WHEREFORE, Plaintiff, THAMMARITH SOUKTHAVONE, respectfully requests that

 8   this Honorable Court enter judgment in his favor as follows:

 9      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
10

11      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

12      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
           1788.30(b);
13
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
14
           § 1788.30(c); and
15
        e. Award any other relief as the Honorable Court deems just and proper.
16

17
        Dated: January 31, 2019                   Respectfully submitted,
18
                                                  By: /s/ Nicholas M. Wajda
19                                                Nicholas M. Wajda
20                                                WAJDA LAW GROUP, APC
                                                  11400 West Olympic Boulevard, Suite 200M
21                                                Los Angeles, California 90064
                                                  Telephone: (310) 997-0471
22                                                Facsimile: (866) 286-8433
                                                  Email: nick@wajdalawgroup.com
23

24

25

26

27

28
                                                       8
